330 F.2d 841
Schuman M. RIVERS, Appellant,v.UNITED STATES of America, Appellee.
No. 17950.
United States Court of Appeals District of Columbia Circuit.
Argued February 12, 1964.
Decided March 5, 1964.
Petition for Rehearing en Banc Denied May 7, 1964.

Mr. John A. Shorter, Jr., Washington, D. C. (appointed by this court), for appellant.
Mr. Anthony A. Lapham, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before FAHY, BURGER and McGOWAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of violating the federal narcotic laws, 26 U.S.C. § 4704(a) and 21 U.S.C. § 174. His defense was insanity.


2
Testimony at the trial tended to prove that appellant was a drug addict who also suffered from a mental disease related to the commission of the offenses by reason of his addiction. But there was also significant testimony that he was not suffering from a mental disease related to the offenses. Thus, the issue of insanity was for the jury to decide. Appellant's contention that his motion for acquittal on the ground of insanity should have been granted must be rejected.


3
On the issue of insanity appellant requested an instruction on irresistible impulse; but the requested instruction was in terms which would have placed this issue before the jury as an independently controlling alternative test of mental responsibility, inconsistent with our decision in McDonald v. United States, 114 U.S.App.D.C. 120, 124-125, 312 F.2d 847, 851-852 (1962).


4
Finding no error in the respects above discussed, or otherwise, the judgment is


5
Affirmed.